Citation Nr: 1206617	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-32 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (diabetes). 

2.  Entitlement to an initial rating in excess of 30 percent for right knee total knee replacement for the period beginning December 1, 2008.

3.  Entitlement to a rating in excess of 40 percent for degenerative joint disease, thoracolumbar spine.

4.  Entitlement to an effective date prior to March 17, 2008, for the grant of service connection for right knee total knee replacement. 

5.  Entitlement to an effective date prior to March 17, 2008, for the grant of a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 

6.  Entitlement to an effective date prior to March 17, 2008, for the grant of eligibility to dependents' educational assistance (DEA) benefits. 

7.  Entitlement to an effective date prior to November 6, 2001, for the grant of service connection for degenerative joint disease of the lumbar spine. 

8.  Entitlement to an effective date prior to March 10, 2007, for the grant of a 40 percent rating for degenerative joint disease, thoracolumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1955 to March 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  No hearing was requested.

The issues of entitlement to an increased rating for diabetes, right knee total knee replacement, and the thoracolumbar spine; as well as entitlement to an earlier effective date for the grant of a TDIU and eligibility for DEA benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received no communication from the Veteran or his representative that constitutes a formal claim or may be construed as an informal claim for service connection for a right knee disorder prior to March 17, 2008.

2.  VA received no communication from the Veteran or his representative that constitutes a formal claim or may be construed as an informal claim for service connection for a lumbar spine disorder prior to November 6, 2001.

3.  The Veteran's service connection claims for a lumbar spine disability and a thoracic spine disability were received from 2001 to 2003; however, it was not factually ascertainable that the Veteran's thoracolumbar spine disability had risen to the level of a 40 percent rating prior to March 10, 2007.    


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 17, 2008, for the grant of service connection for right knee total knee replacement have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2011).

2.  The criteria for an effective date prior to November 6, 2001, for the grant of service connection for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2011).

3.  The criteria for an effective date prior to March 10, 2007, for the grant of a 40 percent rating for degenerative joint disease, thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

Where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the rating and effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, the VCAA provisions do not apply where the law, and not the evidence, is dispositive as to the outcome of a claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Here, the Veteran's claims of entitlement to an earlier effective date for the grants of service connection for right knee total replacement and degenerative joint disease of the lumbar spine arise from his disagreement with the effective date assigned following the grant of service connection and an initial rating for such disabilities.  In particular, service connection was granted for the lumbar spine disability in an October 2008 Decision Review Officer (DRO) decision, and service connection was granted for the right knee disability in a February 2009 rating decision.  The Veteran's claim for an effective date prior to March 10, 2007, for the grant of a 40 percent rating for the thoracolumbar spine disability arises from the rating assigned for such period following the grant of service connection for the lumbar spine disability in October 2008, and recharacterization of the combined spine disabilities. 

The Veteran was notified of the evidence and information necessary to establish a disability rating and effective date prior to each of these decisions, to include in a March 2008 letter.  Further, there has also been no argument of any prejudice due to any possible notice effects as to these downstream elements.  Moreover, as discussed below, the law and not the facts are controlling as to the outcome of the issues as to an earlier effective date for the grants of service connection and, therefore, no further VCAA development is required in this regard.  

With regard to the duty to assist, all identified, available VA and private medical records pertaining to the periods up to and including the current effective date for the 40 percent rating for the thoracolumbar spine disability (March 31, 2007) were obtained.  With respect to private records, the Veteran stated in a 2008 letter that he had attempted to obtain outstanding treatment records, but they were generally unavailable, and he provided copies of the available records.  Additionally, efforts were made to obtain records pertaining to the Veteran's benefits from the Social Security Administration (SSA).  However, the SSA responded that such records had been destroyed, formal finding was made that further efforts to obtain such records would be futile, and the Veteran was notified of these facts.  Although he indicated in June 2008 that he would provide copies of the SSA records, he did not do so.  Accordingly, reasonable efforts have been made to obtain any pertinent, outstanding records.  The Veteran was also afforded appropriate VA examinations, and the examination reports are associated with the claims file.  There is no argument or indication that any further development would provide any evidence in support of the Veteran's claims for an earlier effective date.

In the circumstances of this case, a remand as to the issues decided herein would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  Therefore, he will not be prejudiced by a decision on the merits of these claims.

II. Analysis

Generally, the effective date for the grant of service connection and a disability rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, an application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for a VA benefit, and identifies the benefit sought,  may be considered an informal claim.  38 C.F.R. § 3.155(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Effective date for service connection

The Board will first address the claims for an earlier effective date for the grants of service connection.  The first communication evidencing an intent to seek service connection for a spine disorder (lumbar or otherwise) was received by VA on November 6, 2001.  The Veteran submitted both a formal claim (VA 21-526) and an informal statement at that time.  Similarly, the Veteran first indicated an intent to seek benefits for a right knee disorder on March 17, 2008.  On that date, he requested service connection for such disability and submitted medical records concerning his right knee total knee replacement.  Both of these communications were received many years after the Veteran's separation from service in 1975.  The Veteran has not asserted that he submitted a formal or informal claim prior to these respective dates, nor is there any indication of an earlier claim for benefits.

The Board acknowledges that there is medical evidence showing the existence of a spinal disorder prior to November 6, 2001, as well as evidence of the Veteran's right knee total knee replacement dated in 2007.  However, this evidence does not constitute an informal claim for benefits for either disability, as the Veteran did not evidence an intent to seek service connection at those times.  See 38 C.F.R. § 3.155(a).  The effective date of an award of service connection and an initial rating is not assigned based on the date the Veteran claims that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application upon which service connection was eventually awarded was received by VA.  See 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).  The Board notes that treatment records may constitute an informal claim for VA compensation where service connection has already been granted (i.e., an increased rating claim), or where service connection has been denied as not being compensably disabling (i.e., a claim to reopen).  See 38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  However, that was not the case here for either claim.  

As such, the appropriate effective date for the grant of service connection for the Veteran's lumbar spine disorder is November 6, 2001, the date on which his claim for such benefit was received.  Similarly, the appropriate effective date for the grant of service connection for his right knee total knee replacement is March 17, 2008, the date on which the claim for that benefit was received.  See 38 C.F.R. § 3.400.  The benefit of the doubt is not applicable, as the undisputed evidence shows that the Veteran's claims were received on these respective dates and, therefore, the law and not the facts is dispositive of the outcome of the appeal.  See Mason, 16 Vet. App. at 132.  Accordingly, the claims for an earlier effective date for the grants of service connection for a lumbar spine disorder and the right knee disability must be denied.  

Effective date for increased rating 

The Board will now turn to the claim for an effective date prior to March 10, 2007, for the grant of a 40 percent rating for the thoracolumbar spine disability.  Historically, the first communication received concerning a spine disorder was the formal claim (VA Form 21-526) for a "lower back (spine) disorder," or lumbar spine disorder, on November 6, 2001.  Thereafter, the Veteran referred to a thoracic spine injury as a result of service in a statement received on May 24, 2002, which was a notice of disagreement as to the denial of the lumbar spine disorder.  In a statement received on June 30, 2003, the Veteran expressly stated that he wished to file for service connection for a thoracic spine disorder.  

Service connection and an initial rating of 20 percent were granted for the thoracic spine disorder in a March 2004 rating decision.  In August 2007, this rating was increased to 40 percent effective as of March 10, 2007.  In an October 2008 DRO decision, service connection was also granted for the lumbar spine disorder effective as of November 6, 2001.  Such disability was combined with the thoracic spine disorder and rediagnosed as thoracolumbar spine disorder, and a rating of 40 percent was assigned for the combined disability effective as of March 10, 2007.  

The Veteran's claims concerning his spinal conditions were received many years after his separation from service.  As such, for an award based on an original claim or a claim for an increased rating, the effective date generally will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, for an award of increased compensation, the effective date of will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Further, information contained in treatment records may constitute an informal claim for an increased rating where service connection has already been established.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).

In this case, the Veteran had lumbar spine surgeries in 1998 and again in 2000 or 2001.  VA and private treatment records, including several private MRIs dated in 2001 and 2003, as well as the 2003 VA examination report, reflect mild to moderate spinal disability from 2001 to at least November 2003.  The Veteran was treated for chronic pain in the spine from 2001 forward, and he underwent VA physical therapy for the back and other disabilities in 2003 and 2004.  

During the November 2003 VA examination, the Veteran primarily reported pain, and he had forward flexion of the thoracolumbar spine to 45 degrees, extension to 0 degrees, and lateral rotation to approximately 20 to 30 degrees bilaterally.  Reflexes were approximately 4+/5 for the right quadriceps and hamstring and hip, and 5/5 for all other areas bilaterally.  The Veteran was sensate to light touch in the nerve distribution in the bilateral lower extremities.  Private MRIs were noted to show mild to moderate degenerative changes at multiple levels in the thoracic and lumbar spine, as well as mild stenosis in the lumbar spine.  

In May 2005, the Veteran complained that his back had gotten much worse since 2003, although he did not make any specific complaints.  However, the next available medical evidence is the March 2007 VA examination report, which revealed severe spinal disability.  The Veteran denied any pain radiating into the lower extremities, or any bowel or bladder disturbances.  Forward flexion was to 20 degrees, extension was to 2 degrees, and lateral bending and rotation were to 5 degrees in all directions, with pain throughout all movements.  No fixed deformities or postural abnormalities were noted.  The Veteran was again fully sensate to light touch in the lower extremities, and motor strength was 4/5 for the extensor hallucis longus tendons bilaterally, but 5/5 for all others.  A private CAT scan and CT myelogram were noted to show severe spinal stenosis and severe degenerative disc disease at multiple levels of the lumbar spine.

Considering all available lay and medical evidence, the Board finds that it was not factually ascertainable that the Veteran's thoracolumbar spine disability had risen to the level of a 40 percent rating prior to March 10, 2007.  As discussed above, the weight of the evidence demonstrates mild to moderate disability of the lumbar and thoracic spine in 2001 and 2003.  The rating criteria pertaining to all spinal disorders were amended effective September 26, 2003, including assigning new numbers for the applicable diagnostic codes.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  Prior to September 26, 2003, there must have been severe disability of the lumbar spine to warrant a rating of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5291 (providing for a rating of 10 percent for moderate or severe limitation of motion of the dorsal or thoracic spine); DC 5292 (providing for a rating of 40 percent for severe limitation of motion of the lumbar spine); DC 5295 (providing for a rating of 40 percent for severe lumbosacral strain) (2003).  

However, a severe back disability was first noted and factually demonstrated during the March 10, 2007 VA examination.  The Veteran was assigned a 40 percent rating effective as of that date based on limitation of forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees, pursuant to the rating criteria that have been in effect since September 26, 2003.  See 38 C.F.R. § 4.71a, DCs 5237 and 5242, General Rating Formula for Diseases and Injuries of the Spine (2003 & 2011).  The Board notes that the Veteran also did not meet the criteria for a 40 percent rating under these amended codes during the November 2003 VA examination.  Rather, he had forward flexion to 45 degrees and combined range of motion of greater than 120 degrees, with no evidence of ankylosis, which is contemplated by a 20 percent rating under the amended regulations.  See id.  

Additionally, as the Veteran has been diagnosed with degenerative disc disease, the Board has considered the rating criteria for intervertebral disc syndrome (IVDS).  Such criteria were amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Prior to that date, a 40 percent rating required severe IVDS with recurring attacks and intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2002).  After September 23, 2002, a 40 percent rating based on IVDS required incapacitating episodes for at least 4 weeks but less than 6 weeks in a 12- month period.  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS Based on Incapacitating Episodes (2003 & 2011).  However, the Veteran did not meet either of these criteria prior to March 2007.  Rather, the Veteran's disability was mild to moderate prior to March 10, 2007, and he denied any incapacitating episodes.

To the extent that the March 10, 2007 VA examination report may be considered an informal claim for an increased rating pursuant to 38 C.F.R. § 3.157(b), the Board notes that an increase in the Veteran's back disability was not factually ascertainable within the one year prior to that date.  See 38 C.F.R. § 3.400(o)(2).  

For the foregoing reasons, the appropriate effective date for the grant of a 40 percent rating for the service-connected thoracolumbar spine disability is March 10, 2007.  As the preponderance of the evidence is against an earlier effective date, this claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to March 17, 2008, for the grant of service connection for right knee total knee replacement is denied.  

An effective date prior to November 6, 2001, for the grant of service connection for degenerative joint disease of the lumbar spine is denied.  

An effective date prior to March 10, 2007, for the grant of a 40 percent rating for degenerative joint disease, thoracolumbar spine, is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the three increased rating claims, the Board finds that the currently available evidence is too old for an adequate evaluation of the severity of his service-connected disabilities on appeal.  The Veteran was last afforded a VA examination concerning his thoracolumbar spine disability in March 2007, for his diabetes in March 2008, for his right knee disability in January 2009.  The Board notes that each of these conditions is frequently progressive in nature.  Additionally, there are no more recent VA or private medical records in the claims file.  Rather, the last VA treatment records (which were printed 2008) are dated in April 2004, and the last private records are dated in January 2008.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

As such, upon remand, the Veteran should be requested to identify any outstanding VA or private treatment records.  After all identified, available records are associated with the claims file, he should be scheduled for an appropriate VA examination to determine the current severity of his claimed disabilities.  The Board notes that there is some indication of possible neurological involvement in the Veteran's thoracolumbar spine disability.  As such, the examiner should identify any objective neurological abnormalities that are at least as likely as not related to such disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine.  Upon readjudication of the Veteran's claims, any identified objective neurological abnormalities that are related to the thoracolumbar spine disorder should be addressed.

Further development is also necessary with respect to an earlier effective date for the grant of a TDIU and the grant of eligibility for DEA benefits.  The Board notes that, for the purposes of assigning an effective date, a claim for a TDIU is considered a claim for increased compensation.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  As such, the more specific criteria of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) apply when determining the effective date for a TDIU.

Basic eligibility for DEA benefits under Chapter 35 exists where the veteran was discharged from service under conditions other than dishonorable and has a total disability permanent in nature as a result of a service-connected disability.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 3.807(a).  With certain exceptions that are not applicable here, the effective date for the grant of such award shall, to the extent feasible, correspond to effective dates for awards of disability compensation.  38 U.S.C.A. § 5113(a).  When determining the effective date of such an award based on an original claim by an eligible person who meets the criteria in paragraph (b)(2), VA may consider that person's claim as having been filed on his or her "eligibility date" (the date on which the individual became an eligible person) if that eligibility date is more than one year before the date of the "initial rating decision" (a VA decision that adjudicates the veteran's service-connected disability as permanent and total in nature).  38 U.S.C.A. § 5113(b)(1) & (b)(3).  

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more to be eligible for a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these percentage threshold criteria are not met, but the evidence establishes that a veteran is unemployable due to service-connected disabilities alone, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).

A total disability will be considered permanent when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  Similarly, for the purposes of basic eligibility for DEA benefits, the term "total disability permanent in nature" means any disability rated total for the purposes of disability compensation which is based on an impairment reasonably certain to continue throughout the life of the disabled person.  38 U.S.C.A. § 3501(a)(8).

In this case, the Veteran filed a formal claim for a TDIU (VA Form 21-8940) on December 20, 2007, stating that he last worked in 1998 at a retail automotive parts store and that he was receiving SSA disability benefits.  The Veteran asserts that he was no longer able to work at that point due to his back disability.  He is currently service-connected for a thoracolumbar spine disability, right knee disability, and diabetes mellitus.  Concerning the severity and effects on employability of the Veteran's disabilities, records associated with the Veteran's SSA disability benefits were not available.  However, the Veteran submitted a copy of the June 2000 fully favorable SSA decision after applying for a TDIU.  Such decision summarizes medical evidence that was considered and indicates that the Veteran was found to have severe disabilities of the lumbar spine and the right shoulder which made him unemployable for SSA purposes.  The Board notes that the Veteran is not service-connected for a right shoulder disability.  Further, none of the VA examiners have offered an opinion as to whether the Veteran is unemployable due solely to his service-connected disabilities, to include the back and right knee, during the appeal.  

As noted above, the Veteran was granted service connection for right knee total knee replacement, with a temporary 100 percent rating based on surgery and convalescence, effective as of March 17, 2008.  Previously, he was rated as 20 percent disabled for his thoracic spine disability (now thoracolumbar spine disability) prior to March 10, 2007, and 40 percent disabled for the back disability effective as of March 10, 2007.  The Veteran's service-connected diabetes mellitus has been in effect with a 20 percent disability rating since June 10, 2007.  He did not have a combined disability rating of at least 70 percent until March 17, 2008.

The RO granted a TDIU effective as of March 17, 2008, based on a determination of unemployability due to the severe back disability, as well as meeting the percentage threshold criteria for a TDIU on that date.  The RO cited to the June 2000 SSA decision for evidence of unemployability due to lumbar spine disability, although the SSA decision also relied on the nonservice-connected right shoulder disability.  Additionally, the RO found that the Veteran's total disability was permanent in nature as of March 17, 2008.  See February 2009 rating decision.

As discussed above, the Veteran's back disability was found to be severe in nature, warranting a 40 percent rating, as of the March 10, 2007 VA examination, or within the one year prior to his claim for a TDIU.  Further, the RO found the Veteran to be unemployable due, in part, to his now service-connected back disability based on the June 2000 SSA decision.  As such, the Board finds that a retroactive medical opinion as to the Veteran's employability due solely to service-connected disabilities would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Additionally, the Board notes that development and readjudication of the Veteran's increased rating claims may affect the effective date for the grant of a TDIU and eligibility for DEA benefits.  As such, if the Veteran is not found to be entitled to a higher rating for his service-connected disabilities, such that he meets the percentage threshold requirements for a TDIU as of at least December 20, 2006 (or one year prior to the date of the TDIU claim), the case should be referred to the Director, Compensation and Pension Service, for consideration of whether a TDIU was warranted on an extraschedular basis prior to March 17, 2008.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the Veteran to identify any providers who have treated him since 2007 for his diabetes, thoracolumbar spine (back) disability, or right knee disability, and to complete an authorization (VA Form 21-4142) for each non-VA provider.  After obtaining any necessary authorizations, request copies of any outstanding VA or private treatment records, including but not limited to the results of any diagnostic testing (x-rays, MRIs, etc.).  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  Thereafter, schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his diabetes, thoracolumbar spine disability, and right knee disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should measure and record all symptomatology of each claimed disability, to include any functional effects, as well as any musculoskeletal or neurological manifestations.  In particular, the examiner should identify any objective neurological abnormalities that are at least as likely as not related to the thoracolumbar spine disability.  All lay and medical evidence should be considered.

3.  Also, forward the entire claims file, including a copy of this remand, to an appropriate medical professional for a retrospective medical opinion as to the Veteran's employability.  The examiner should review the claims file and note such review in the report.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected back disability, alone or together with other service-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation at any point prior to March 17, 2008.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  The examiner should provide a complete rationale, with consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should so state and explain why a non-speculative opinion cannot be offered.

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the three increased rating claims based on all lay and medical evidence of record.  Concerning the thoracolumbar spine disability, if appropriate, a separate rating should be considered for any related neurological abnormalities.  

5.  If there is evidence of unemployability due to service-connected disability prior to March 17, 2008, and the Veteran is not found to be entitled to an increased rating so as to the meet the schedular threshold criteria prior to that date, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities precluded him from securing and following gainful employment at any point prior to March 17, 2008.

6.  Thereafter, the claims for an earlier effective date for a TDIU and for eligibility for DEA benefits should be readjudicated based on all available evidence.

7.  If the Veteran's claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


